Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of September 26, 2008 by and between COVENTRY HEALTH CARE, INC., a Delaware
corporation, (the “Company”) and __________ (“Holder”).

 

1.     Restricted Stock Award. The Company hereby awards Holder __________
shares of the Company’s Common Stock (the “Common Stock”), subject to the terms
and conditions of this Agreement and the terms and conditions of the 2004
Incentive Plan (hereinafter the “Restricted Stock,” which shall include any
additional shares or other securities received in respect of the Restricted
Stock through stock splits or stock dividends pursuant to Section 3 below or
under the Company’s 2004 Incentive Plan). If the terms of this Agreement
conflict with or are inconsistent with the terms of the 2004 Incentive Plan, the
2004 Incentive Plan shall control.

 

2.       Restrictions, Covenants and Conditions: (a)(i) Restrictions. Commencing
with the date hereof, Holder agrees that Holder has no right to, and shall not,
sell, transfer, pledge or assign, in whole or in part, the Restricted Stock
until (x) the Restrictive Covenants Agreement (see below) has been executed
within the prescribed time period allowed and (y) the required time period with
respect to each increment of Restricted Stock shall have lapsed.

 

(ii) Restrictive Covenants Agreement. This award of Restricted Stock is
contingent upon the Holder entering into a Restrictive Covenants Agreement
within the prescribed time period set forth therein. In the event the Holder
fails to enter into the Restrictive Covenants Agreement prior to or concurrently
with the acceptance of this Agreement, then this award of Restricted Stock shall
be forfeited, and this Agreement shall become null and void.

 

(iii) Lapse of Restrictions. If Holder has entered into the Restrictive
Covenants Agreement set forth in Subsection 2(a)(ii) above, then the
restrictions set forth in Section 2(a)(i)(x) above shall lapse and be no longer
in force and effect, and the required time period referenced in Section
2(a)(i)(y) above shall lapse in annual cumulative increments of one-fourth the
number of shares of Restricted Stock awarded herein, with the first annual
increment beginning on September 26, 2009. From and after each annual date, the
shares as to which the above restrictions have lapsed shall be owned by Holder
free and clear of all restrictions or limitations of this Agreement. As soon as
reasonably practicable after each date the restrictions shall lapse, the Company
shall deliver the unrestricted shares to Holder, either by issuing a stock
certificate for the unrestricted shares or by transferring the unrestricted
shares electronically to Holder’s brokerage account.

 

(b)    Except as provided in this Agreement to the contrary, the Holder shall
have, with respect to the Restricted Stock, all of the rights of a shareholder
of the Company, including the right to vote the shares and the right to receive
any cash dividends. Pursuant to Section 3 below, stock or other security
dividends or stock splits issued with respect to Restricted Stock shall be
treated as additional Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the Restricted Stock with respect
to which such dividends or splits are issued.

 

(c)    Upon termination of Holder’s service as an employee of the Company for
any reason during the term of this Agreement, all shares still subject to
restriction will be forfeited, unless such termination is the result of Holder’s
death or Disability, in which case the Restricted Stock subject to restriction
will immediately vest.

 

(d)    In the event of a Change in Control of the Company, Restricted Stock as
to which restrictions have not lapsed will vest as of the date the Change in
Control, as applicable, is deemed to have occurred.

 

3.       Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Common Stock, such
substitution or adjustment shall be made in the maximum number of shares of
Restricted Stock as may be determined to be appropriate by the Committee, in its
sole discretion, provided that the number of shares subject to any award shall
always be a whole number.

 

4.       Restricted Account/Stock Legend. Holder acknowledges that the Company
will either issue the Restricted Stock covered by this Agreement in the name of
Holder to be held in an uncertificated restricted account or will issue a stock
certificate for the Restricted Stock covered by this Agreement registered in the
name of Holder, which certificate will bear the legend set forth below and any
additional legend required by applicable securities law or by the New York Stock
Exchange or any exchange on which the Common Stock may be listed:

 

The shares evidenced by this certificate are subject to the terms and conditions
of a Restricted Stock Agreement date September 26, 2008 between Coventry Health
Care, Inc. and the registered holder hereof.

 

Holder acknowledges that the certificates evidencing the Restricted Stock,
whether certificated or uncertificated, shall be held in the custody of the
Company in the name of the Holder until the restrictions lapse and that it is a
condition to the effectiveness of this Agreement and the award of the Restricted
Stock that Holder deliver to the Company the stock power enclosed herewith,
endorsed in blank.





5.       Non transferability.  The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the 2004 Incentive Plan, and the
terms thereof shall be binding on the executors, administrators, heirs and
successors of Holder.

 

6.       Defined Terms. Defined terms used herein and not defined shall have the
meanings ascribed to them in the 2004 Incentive Plan.

 

7.       Amendment: Choice of Law. This Agreement may be amended as provided in
the Plan. This Agreement shall be governed by Maryland law.

 

COVENTRY HEALTH CARE, INC.

HOLDER:

 

 

___________________

___________________

 

By:

Dale B. Wolf

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 





IRREVOCABLE STOCK OR BOND POWER

 

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to:

 

Coventry Health Care, Inc.

 

Social security or taxpayer identifying no.: 52-2073000

 

COMPLETE THIS PORTION

___________ shares of the Common Stock of Coventry Health Care, Inc. held by
Mellon Investor Services, LLC in an uncertificated stock account, in the name
of__________.

 

 

 

The undersigned does (do) hereby irrevocably constitute and appoint
_____________________ attorney to transfer the said stock or bond (s), as the
case may be, on the books of said Company, with full power of substitution in
the premises.

 

                

 

 

 

 

 

 

 

 

 

 

 

 